 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00314-TLN-DB
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $37,000.00 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Kera
18 Barber (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about September 25, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately

21 $37,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on July 24, 2020.

22          2.      The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §
23 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

24 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim

25 to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                               Stipulation and Order to Extend Time
 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline was December 24, 2020.

 3          4.      By Stipulation and Order filed December 17, 2020, the parties stipulated to extend to

 4 February 22, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

 6 to forfeiture.

 7          5.      By Stipulation and Order filed February 12, 2021, the parties stipulated to extend to March

 8 24, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          6.      By Stipulation and Order filed March 23, 2021, the parties stipulated to extend to May 24,

12 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

14 forfeiture.

15          7.      By Stipulation and Order filed May 20, 2021, the parties stipulated to extend to June 23,

16 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

17 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

18 forfeiture.

19          8.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to August

20 23, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

21 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

22 forfeiture.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
                                                                                Stipulation and Order to Extend Time
 1            9.       Accordingly, the parties agree that the deadline by which the United States shall be required

 2 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 3 the defendant currency is subject to forfeiture shall be extended to August 23, 2021.

 4 Dated:          6/22/21                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 5

 6                                                   By:     /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
 7                                                           Assistant United States Attorney
 8

 9
     Dated:        6/22/21                                   /s/ Jacek Lentz
10                                                           JACEK LENTZ
                                                             Attorney for potential claimant
11                                                           Kera Barber
                                                             (Signature authorized by email)
12

13

14
              IT IS SO ORDERED.
15
     Dated: June 22, 2021
16                                                           Troy L. Nunley
                                                             United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                             3
                                                                                   Stipulation and Order to Extend Time
